Citation Nr: 1045349	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1995 to October 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.  
 
The issue of entitlement to service connection for an acquired 
psychiatric disorder being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence is against a finding that a low back 
disorder is related to service, or that arthritis manifested to a 
compensable degree within a year following separation from active 
duty.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
February, June, and August of 2006, and in June 2007.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in a July 2008 supplemental statement of the case.  To 
the extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA.  The Veteran was also provided with an opportunity to 
present testimony at a hearing on appeal before a Veteran Law 
Judge, but as reflected in his March 2007 substantive appeal, VA 
Form 9, he declined. 

The duty to assist includes the duty to provide a medical 
examination or obtain a medical opinion when such is necessary to 
make a decision on the claim, as defined by law.  VA has not 
afforded the Veteran a VA examination with an opinion as to the 
etiology of his claimed low back disorder.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained regarding this claim, 
inquiry as to four factors are for consideration: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; 
(2) whether there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 

38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the third element above establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, an examination is not needed for the claimed low 
back disorder because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service," or otherwise 
relates to service any low back disorder, consists of his own lay 
statements.  Such evidence is insufficient to trigger VA's duty 
to provide an examination.   

The Court has held, in circumstances similar to this, in which 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is 
not in conflict with section 5103A(d) and evidence of record 
"establishing that the Veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties pursuant 
to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
section 5103A to provide a claimant with a medical examination or 
to obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no reasonable 
possibility that a medical opinion would aid in substantiating 
the appellant's claim since it could not provide evidence of a 
past event.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Low Back Disorder

A.  Governing Law and Regulations 

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran who served for ninety days on active duty, develops 
arthritis to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving; however, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


B.  Factual Background and Analysis

Service treatment records contain no indications of any 
complaints or findings regarding injury or disease associated 
with the claimed low back disorder on appeal.  Although the 
service treatment records include records of treatment for 
specific episodes of intoxification at a facility cited by the 
Veteran in making his claim, there is no medical evidence of any 
low back injury, or relevant complaints or findings pertaining to 
the low back in service.  

An October 1999 report of medical history at separation from 
service shows that the Veteran reported he had had no problems 
with any arthritis, recurrent back pain, or other conditions 
referable to the low back.  An undated report of examination at 
separation shows that on examination, evaluation was normal for 
the spine and other musculoskeletal system.  The examination 
report contains no findings or diagnosis of any abnormality or 
injury involving the lumbar spine or low back.

After service, the medical records on file include private and VA 
treatment records dated from 2005 to May 2008 showing treatment 
for various complaints and conditions.  Relevant VA medical 
records are discussed below. 

VA treatment records show that the Veteran was first seen for low 
back complaints in August 2005, when he was seen for complaints 
of lesions on his back.  He was seen in January 2006 for a 
routine follow up of complaints of intermittent severe pain in 
the left lower back, which was triggered when raising his arms 
above his head and when lying on his stomach.  The assessment at 
that time was muscle spasm; for which the treatment plan included 
exercises.  

A VA radiology report in May 2006, reporting on a computed 
tomography of the lumbar spine, contains an impression of (1) 
mild central canal stenosis at L5-S1, and (2) L5-S1 moderate-
severe bilateral neuroforaminal stenosis.  A report of a VA MRI 
later that month included findings showing there were 
degenerative changes of the lumbosacral spine, as well as bulging 
with resultant foraminal narrowing.  Thereafter there are various 
treatment records referable to the low back.

In summary, service treatment records show no complaints, 
findings, or treatment for any injury or disease referable to the 
claimed low back disorder.  There is no evidence to etiologically 
link the current low back condition to service; and there is no 
medical evidence in service of any low back injury, or relevant 
complaints or findings pertaining to the low back in service.  

There is no medical evidence at all during or after service 
showing that the Veteran's low back was injured during service.  
To that extent, though the Veteran is competent to provide lay 
evidence on this matter, the Veteran's assertions of a low back 
injury in service when he was stationed at "Great Lakes NTC and 
was severely beaten by the shore patrol during an incident" at 
that time, are not credible given the absence of any medical 
record evidence of such injury in service.  Therefore the 
Veteran's assertions as to such injury in service are not 
probative.  

The first treatment shown of any low back symptomatology occurred 
in 2005, approximately 6 years following discharge from service.  
In this regard, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration in 
deciding a service connection claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  

Subsequent VA treatment records show further treatment for the 
low back condition.  Overall, however, service connection may not 
be established in this case for a low back disorder based on 
chronicity in service or post-service continuity of 
symptomatology for a disorder seen in service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Here, despite the Veteran's assertions of a low back injury in 
service, there is simply no evidence in his service treatment 
records that support these assertions.  No other post-service 
treatment records contain an opinion or otherwise link his 
current low back condition to military service.  Thus, the Board 
finds that post-service medical records, as a whole, provide very 
negative evidence against the Veteran's claim as they reveal low 
back symptomatology that began at least five years after service; 
with no evidence of a connection to service other than the 
Veteran's assertions.

While the Veteran has provided lay evidence of an etiological 
link to service, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional).  As the Veteran is 
not shown to be a medical expert, his opinion in these matters is 
of little probative value.

While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record, which does not demonstrate that the claimed low back 
disability on appeal is attributable to active service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  See also Jandreau, 
supra (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  The negative evidence of record is of 
greater probative value than the Veteran's statements in support 
of each of his claim on appeal.

Further, there is no evidence of any arthritis to a compensable 
degree within one year of service separation.  This precludes 
granting service connection for any claimed arthritis involvement 
in the low back on the basis of pertinent presumptive 
regulations.  38 C.F.R. §§ 3.307, 3.309.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for a low back disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a low back disorder, is denied.


REMAND

The Veteran is claiming entitlement to service connection for an 
acquired psychiatric disorder to include schizophrenia.  The 
issue must be remanded for the following reasons.

Service treatment records show several incidents in which the 
Veteran was treated during service for ethanol intoxication.  The 
first time was in July 1995 when he was treated for a toxic level 
of ethanol consumption.  Service treatment records associated 
with the Veteran's treatment for his alcohol problem include 
diagnoses of (1) intoxication (December 1995); (2) cannot rule 
out personality disorder without mental evaluation (August 1996); 
and (3) alcohol dependence (October 1996).  

Personality disorders and alcohol dependence are mental disorders 
under the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  However, 
personality disorders are not considered "diseases or injuries" 
within the meaning of applicable legislation.  Thus, a 
personality disorder does not constitute a disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  
Moreover, the law prohibits a grant of direct service connection 
for drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.  Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 
(Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  

Nevertheless, these findings of mental disorders in service show 
indications that the Veteran had some psychiatric symptomatology 
during service.  Whether this is evidence of prodromal symptoms 
of any current acquired psychiatric disorder to include 
schizophrenia, or evidence that otherwise links a current 
psychiatric disorder to service, is a question requiring an 
opinion by a competent medical professional.

Further, following service, in a February 2007 VA psychiatry 
note, a treating psychiatrist provided an opinion that it was 
"more likely as not", meaning, it was more likely than not, 
that the Veteran suffered beginning symptoms of schizophrenia 
while in service but had not been diagnosed.  That provider 
stated that he based his opinion on the Veteran's description of 
his symptoms during service, and on the fact that this disease 
usually manifests itself at the age of the Veteran when he was in 
service.

The Veteran is competent to report any observable symptoms felt 
and seen regarding the claimed psychiatric disorder.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, as 
the determinative issue here involves a question of medical 
causation, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Although the February 2007 VA psychiatry note tends to support 
the Veteran's claim, there is no indication that the treatment 
provider based that opinion on any more than the Veteran's report 
of symptoms in service, except for the generic opinion as to the 
general age the disease usually manifests.  That record does not 
indicate that the provider made that opinion taking into account 
the records of prior medical treatment.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Given the evidence regarding past alcohol abuse, it is notable 
that the law prohibits a grant of direct service connection for 
drug or alcohol abuse on the basis of incurrence or aggravation 
in the line of duty during service. Pub. L. No. 101- 508, 
§ 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 
10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be 
granted service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that an alcohol or drug abuse disability is secondary 
to or is caused by a primary service-connected disorder, and that 
it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).

A recent VA mental health clinic note dated in May 2008 includes 
an Axis I diagnosis of schizophrenia, paranoid type, by history, 
as well as a diagnosis of posttraumatic stress disorder (PTSD).  
At that time the treatment provider stated that the Veteran 
described a traumatic event and endorsed symptoms meeting 
criteria for a diagnosis of PTSD. 

Service connection for PTSD requires: [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- service 
stressor), [2] credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s). See 38 C.F.R. § 3.304(f) 
(2010).  On remand, if PTSD is diagnosed, further actions should 
be taken as outlined below.

Based on the foregoing, a remand is necessary to arrange for an 
examination and opinion as to the likelihood of an etiological 
nexus between service and any diagnosed acquired psychiatric 
disorder.  Prior to examination, any records of treatment 
outstanding should be requested and added to the claims folder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO should 
advise the Veteran that failure to report for his psychiatric 
evaluation, without good cause, would have adverse consequences 
on his claim.

Accordingly, the case is REMANDED for the following action:

1.  First, ask the Veteran to provide 
information as to the dates of any treatment 
received since October 1999 for any 
psychiatric condition; and to ask him to 
furnish signed authorizations for the release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2010).

2.  Thereafter, schedule the Veteran for VA 
examination by an appropriate specialist to 
determine the nature and etiology of the 
claimed acquired psychiatric disorder.  
Advise the Veteran that failure to report for 
his psychiatric evaluation, without good 
cause, would have adverse consequences on his 
claim.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file and a copy of this 
Remand should be made available to the 
examiner, who should review the entire claims 
folder and Remand in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran a narrative of his history of 
relevant symptoms during and since his period 
of active service.

For any psychiatric disorder identified, 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that:
 
(a) in the case of an acquired 
psychiatric disability-it began or was 
permanently worsened during active 
service, and/or was the result of an in-
service injury or disease; or was caused 
by or aggravated by a service-connected 
disability; or is otherwise shown to be 
etiologically related to service; or

(b) in the specific case of a 
psychosis-it became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service; or

(c) in the case of an alcohol or 
substance abuse psychiatric disorder-is 
secondary to or is caused by a service-
connected disability.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current psychiatric disability 
to service.  In this regard, the examiner 
should comment on service treatment records 
showing treatment for alcohol abuse, to 
include comment on whether any prodromal 
symptoms of a current psychiatric disorder 
are shown.

If the examiner diagnoses PTSD, the examiner 
should indicate the inservice stressor(s) 
underlying that diagnosis; and should provide 
an opinion answering the questions: (1) 
is(are) the claimed stressor(s) adequate to 
support a diagnosis of PTSD, and (2) are the 
Veteran's symptoms related to the claimed 
stressor(s)?

If any claimed PTSD is based on a personal 
assault, the examiner should review the 
claims file and determine if there is 
evidence of behavior changes following the 
claimed physical assault; and opine as to 
whether that evidence indicates that a 
personal assault occurred.  If so, then the 
examiner should opine as to whether it is at 
least as likely as not that the Veteran has 
PTSD as a result of personal assault.  

The examiner should comment on the 
evidentiary basis for any etiological opinion 
addressing whether or not any current 
psychiatric disability is related to service.

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in compliance 
with the directives of this remand.  If the 
report is deficient in any manner, it should 
be returned to the examiner.

4.  Conduct any additional development deemed 
appropriate by the AOJ.

5.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim on appeal subject to 
this remand.  If any benefit sought is not 
granted, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  Allow an appropriate period of 
time for the Veteran and his representative 
to respond.  Thereafter, return the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


